



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Burchell, 2014 ONCA 242

DATE: 20140331

DOCKET: C56209

Rosenberg, Cronk and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Burchell

Appellant

Paul Burstein, for the appellant

Morris Pistyner, for the respondent

Heard: March 26, 2014

On appeal from the conviction entered on November 18,
    2011 and the sentence imposed on March 9, 2012 by Justice C. William Hourigan
    of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

As counsel rightly concedes, for the appellant to succeed on the
    conviction appeal he must show an error in actual knowledge and wilful
    blindness. We need not address Mr. Bursteins interesting argument on actual
    knowledge because the trial judge found wilful blindness. No objection was taken
    to the evidence of the earlier shipments, which was properly admissible to
    prove the appellants state of mind. The usual dangers attending similar fact
    evidence did not apply to this use of the evidence.

[2]

Accordingly, the appeal from conviction is dismissed.

[3]

As to the sentence appeal, we see no basis for appellate intervention
    with the sentence imposed. Although the trial judge made no explicit reference
    to the parity principle, his reasons confirm that he was alert to the differing
    roles of the appellant and his co-accused. That differentiation justified the
    disparate sentences imposed.

[4]

Nor do we accept that the trial judge erred in his treatment of the
    applicable mitigating factors in this case. He took account of the appellants
    circumstances, including his prospects for rehabilitation and work history.
    Further, based on this courts decision in
R. v. Sidhu
, 2009 ONCA 81,
    it was not open to the trial judge, on the facts here, to treat the appellants
    mistaken belief in the nature of the substance seized as a mitigating factor.
    This court, as well, is bound by the
Sidhu
principle. The appellant
    was in possession of a large amount of a very dangerous drug. The trial judge
    gave full consideration to all the mitigating circumstances and accordingly
    reduced the sentence for what might ordinarily be imposed for this amount of
    heroin.

[5]

Accordingly, leave to appeal sentence is granted but the sentence appeal
    is also dismissed.


